COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Kelsey and Alston
UNPUBLISHED



              ARNOLD ROSCOE WALKER
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0612-13-1                                    JUDGE ROSSIE D. ALSTON, JR.
                                                                                    APRIL 1, 2014
              COMMONWEALTH OF VIRGINIA


                            FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                             Stephen C. Mahan, Judge

                               (Suzanne Moushegian, Deputy Public Defender; Office of the
                               Public Defender, on briefs), for appellant. Appellant submitting on
                               briefs.

                               (Kenneth T. Cuccinelli, II, Attorney General; Leah A. Darron,
                               Senior Assistant Attorney General, on brief), for appellee.
                               Appellee submitting on brief.


                     Arnold Roscoe Walker (appellant) appeals his convictions of uttering, in violation of

              Code § 18.2-172, and obtaining money by false pretenses, in violation of Code § 18.2-178. On

              appeal, appellant contends that the evidence was insufficient to support either conviction because

              the Commonwealth did not establish that any forged or fraudulent draft or instrument was ever

              presented or passed by appellant. For the reasons that follow, we affirm appellant’s convictions.

                                                         I. Background1

                     When reviewing a challenge to the sufficiency of the evidence to support a conviction,

              this Court views the evidence in the light most favorable to the Commonwealth as the prevailing


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       As the parties are fully conversant with the record in this case and because this
              memorandum opinion carries no precedential value, this opinion recites only those facts and
              incidents of the proceedings as are necessary to the parties’ understanding of the disposition of this
              appeal.
party below, granting to it all reasonable inferences drawn from that evidence. See Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997).

       So viewed, the evidence at trial proved that on July 12, 2012, appellant cashed a check

drawn on the account of Rick’s Concrete at the Community Bank in Virginia Beach. Appellant

signed the check and passed it, as well as his license, to the teller, Timothy McDaniel, who

recorded appellant’s information under appellant’s endorsement on the back side of the check.

McDaniel explained at trial that while processing the check, he observed a discrepancy between

the listed numerical value of $1,180.99 and the written amount of $1,080.99. McDaniel

informed appellant that he could cash the check only for the written amount ($1,080.99), and

appellant responded that he “was fine with that.” McDaniel accepted the check and paid

appellant $1,080.99 in cash.

       Shortly thereafter, Rickey Rouse, who employed appellant as a concrete finisher with

Rick’s Concrete, discovered that a check he made payable to appellant for $180.99 was cashed

for a much greater amount. Rouse filed a complaint with the Virginia Beach Police Department.

He provided the department with a copy of the check he issued to appellant that he believed was

altered. Rouse also revealed appellant’s employment with Rick’s Concrete.

       Detective Jeffrey Meador investigated Rouse’s complaint. He spoke with both Rouse

and McDaniel. Detective Meador also spoke with appellant, who denied altering the check but

added that the check “was supposed to be more than [Rouse stated] because Mr. Rouse had given

him a loan.” Appellant explained that he had worked for Rouse for “a few months” and received

an average pay of $680 per week. Appellant was subsequently arrested and charged with

forgery, uttering, and obtaining money by false pretenses.




                                               -2-
       During appellant’s bench trial,2 McDaniel recalled that the sequential number of the

check appellant presented was 8378 and that it was drawn on the account of Rick’s Concrete.

McDaniel also identified a photocopy of the check at trial, though neither the photocopy nor the

original check was introduced into evidence.3

       Rouse testified that he had employed appellant for two weeks as a concrete finisher.

Rouse explained that he paid appellant in cash for the first week’s work and by check dated July

12, 2012, for the second week. He further testified that the check for appellant’s second week of

work was the only check he paid to appellant. Rouse testified that the check was written for

$180.99. Rouse also explained that “even if [appellant] had worked a full week, it would have

been like not even half of [$1,080.99].” Rouse denied loaning any amount of money to appellant

and stated explicitly that appellant was not entitled to funds from Rick’s Concrete in excess of

$180.99.

       Following the Commonwealth’s case-in-chief, appellant raised a motion to strike all of

the charges, which the trial court denied. Appellant did not present any evidence and renewed

his motion to strike at the conclusion of the trial. Appellant argued that the Commonwealth had

not provided evidence of a forged instrument or draft before the trial court. The trial court

denied in part and granted in part appellant’s motion, finding appellant guilty of uttering and

obtaining money by false pretenses but not guilty of forgery.




       2
         Appellant raised numerous objections at trial regarding the admission of certain
evidence. Appellant’s alleged evidentiary errors include - but are not limited to – the trial court’s
decision to permit the Commonwealth to refresh McDaniel’s and Rouse’s recollections by
repeated viewings of a photocopy of the check at issue and to allow the witnesses to testify about
the photocopy of the check, which appellant contends was inadmissible hearsay. For the reasons
expressed below, we do not address the merits of appellant’s evidentiary arguments.
       3
        The photocopy was not admitted into evidence, though it was used to refresh the
witnesses’ recollection of the July 12, 2012 events.
                                               -3-
       Appellant thereafter filed a petition for appeal, which this Court granted, raising the

following assignments of error:

               I. The evidence was insufficient to prove that appellant was guilty
               of uttering because the evidence did not establish that any forged
               or fraudulent draft or instrument was ever presented or passed by
               appellant.

               II. The evidence was insufficient to prove that appellant was guilty
               of obtaining money by false pretenses because the evidence did not
               establish that any forged or fraudulent draft or instrument was ever
               presented or passed by appellant.

       This appeal followed.

                                            II. Analysis

                                  A. Scope of Appellate Review

       Appellant contends that the evidence was insufficient to support his convictions because

the Commonwealth failed to prove that any forged or fraudulent draft or instrument was ever

presented or passed by appellant. In support of his argument, appellant asserts that the trial court

improperly admitted evidence without which the Commonwealth could not prove the charged

offenses. He contends that the trial court erred in allowing the witnesses to refresh their

recollection of the July 12, 2012 events by repeated viewings of a photocopy of the check

presented by appellant. He argues that neither McDaniel nor Rouse “had an independent

recollection of the details of the check.” Appellant’s Br. at 15-16. Appellant further asserts that

the trial court erred in permitting the witnesses to testify about the photocopy, as it contained

inadmissible hearsay.

       The Commonwealth contends that appellant’s admissibility arguments were not

encompassed within the assignments of error granted by this Court. Accordingly, the

Commonwealth argues that appellant’s admissibility arguments cannot be considered as a basis

for reversal. We agree.
                                                -4-
       Rule 5A:20(c) requires an appellant to include in his opening brief “[a] statement of the

assignments of error.” The assignments of error “‘point out the errors with reasonable certainty

in order to direct [the] court and opposing counsel to the points on which appellant intends to ask

a reversal of the judgment, and to limit discussion to these points.’” Carroll v. Commonwealth,

280 Va. 641, 649, 701 S.E.2d 414, 418 (2010) (quoting Yeatts v. Murray, 249 Va. 285, 290, 455
S.E.2d 18, 21 (1995)). In short, an appellant must “lay his finger on the error.” Id. And having

done so, the appellant is bound by the terms of his assignments of error. Ceres Marine Terminals

v. Armstrong, 59 Va. App. 694, 698 n.1, 722 S.E.2d 301, 304 n.1 (2012) (“[W]e only address

arguments encompassed by an appellant’s express ‘assignment of error’ in his brief.” (citing

Rule 5A:20(c))); see Macrimore v. Alexandria Dept. of Soc. Servs., 35 Va. App. 31, 39 n.4, 542
S.E.2d 785, 789 n.4 (2001) (holding that we do not address issues that are not encompassed by

an assignment of error).

       Appellant’s arguments on brief that the trial court erred in admitting certain evidence are

not encompassed by the assignments of error before this Court, which address only the

sufficiency of the evidence.4 Accordingly, we do not consider whether the trial court erred in

overruling appellant’s objections to certain evidence admitted at trial.5
       4
          Citing Rushing v. Commonwealth, 284 Va. 270, 726 S.E.2d 333 (2012), appellant
contends that the assignments of error properly direct this Court’s attention to the sufficiency of
the evidence and the review of erroneously admitted evidence.
        In Rushing, the Supreme Court held that while it is better practice to assign error
separately “when both evidentiary error and sufficiency questions are appealed,” an appellant
nonetheless may properly “contend (1) that evidence was entered erroneously and (2) without
that error the record would not contain evidence sufficient to support the conviction.” Id. at
277-78, 726 S.E.2d at 338.
        Here, appellant did neither. Appellant did not separately assign error to the trial court’s
evidentiary rulings, nor did appellant state in his assignments of error that the trial court erred in
admitting evidence and “without that error the record would not contain evidence sufficient to
support the conviction.” Id. Rather, appellant argued only that the evidence presented at trial
was insufficient to support his convictions. Rushing therefore does not apply here.
       5
        In his reply brief, appellant requested leave to amend his assignments of error to include
language referencing the trial court’s evidentiary rulings. Appellant’s Rep. Br. at 8. Though this
                                                -5-
                                  B. Sufficiency of the Evidence

       Having concluded that appellant’s arguments challenging the admission of certain

evidence at trial are not properly before this Court, we turn our attention to the sufficiency of the

evidence.6 Appellant contends that the Commonwealth’s evidence was insufficient to convict

him of uttering and obtaining money by false pretenses because the Commonwealth did not

establish that he presented or passed a forged or fraudulent draft or instrument. For the

following reasons, we disagree.

       When the sufficiency of the evidence is challenged on appeal, we “‘review the evidence

in the light most favorable to the party prevailing at trial and consider any reasonable inferences

from proven facts.’” Calloway v. Commonwealth, 62 Va. App. 253, 261, 746 S.E.2d 72, 76

(2013) (quoting Towler v. Commonwealth, 59 Va. App. 284, 290, 718 S.E.2d 463, 467 (2011)).

“[W]e ‘presume the judgment of the trial court [is] correct, and will not set it aside unless it is

plainly wrong or without evidence to support it.’” Chambliss v. Commonwealth, 62 Va. App.
459, 465, 749 S.E.2d 212, 215 (2013) (quoting Davis v. Commonwealth, 39 Va. App. 96, 99,

570 S.E.2d 875, 876-87 (2002)). “An appellate court does not ‘ask itself whether it believes that

the evidence at the trial established guilt beyond a reasonable doubt.’” Williams v.

Commonwealth, 278 Va. 190, 193, 677 S.E.2d 280, 282 (2009) (quoting Jackson v. Virginia,

443 U.S. 307, 318-19 (1979)). Rather, the issue on appeal is “whether the record contains

evidence from which any ‘rational trier of fact could have found the essential elements of the


Court “may entertain a motion to amend an assignment of error,” Whitt v. Commonwealth, 61
Va. App. 637, 655, 739 S.E.2d 254, 263 (2013), we decline to do so here, where the request was
first made at the close of briefing and on the eve of oral argument.
       6
          Appellant’s challenge to the sufficiency of the evidence for both uttering and obtaining
money by false pretenses is the same: that the Commonwealth did not establish that any forged
or fraudulent draft or instrument was ever presented or passed by appellant. Accordingly, we
address the sufficiency of the evidence for each of appellant’s convictions under the same
analysis.
                                                -6-
crime beyond a reasonable doubt.’” Young v. Commonwealth, 275 Va. 587, 591, 659 S.E.2d
308, 310 (2008) (emphasis added) (quoting Jackson, 443 U.S. at 319).

       Uttering is “‘an assertion by word or action that a writing known to be forged is good and

valid.’” Bennett v. Commonwealth, 48 Va. App. 354, 357, 631 S.E.2d 332, 333 (2006) (quoting

Bateman v. Commonwealth, 205 Va. 595, 600, 139 S.E.2d 102, 106 (1964)); see Code

§ 18.2-172. “Forgery ‘is defined as “the false making or materially altering with the intent to

defraud, of any writing which, if genuine, might apparently be of legal efficacy, or the

foundation of legal liability.’’”’ Id. (quoting Fitzgerald v. Commonwealth, 227 Va. 171, 173,

313 S.E.2d 394, 395 (1984)). Code § 18.2-178 proscribes as larceny “obtain[ing], by any false

pretense or token, from any person, with intent to defraud.” To be convicted of obtaining money

by false pretense, the evidence must prove that a defendant made a false representation of an

existing fact with knowledge of its falsity and thereby obtained money from another person. See

Reigert v. Commonwealth, 218 Va. 511, 518-19, 237 S.E.2d 803, 807-08 (1977).

       “In a prosecution for forging or altering any instrument . . . or attempting to employ as

true any forged instrument,” it is not necessary “to set forth a[] copy” of the instrument. Code

§ 19.2-224. Rather, “it [is] sufficient to describe the [instrument] in such manner as would

sustain an indictment.” Id. Moreover, “[w]hile no single piece of evidence may be sufficient,

the ‘combined force of many concurrent and related circumstances, each insufficient in itself,

may lead a reasonable mind irresistibly to a conclusion.’” Stamper v. Commonwealth, 220 Va.
260, 273, 257 S.E.2d 808, 818 (1979) (quoting Karnes v. Commonwealth, 125 Va. 758, 764, 99
S.E. 562, 564 (1919)). Furthermore, such evidence may be entirely circumstantial in nature. See

Salcedo v. Commonwealth, 58 Va. App. 525, 535, 712 S.E.2d 8, 12 (2011) (“‘Circumstantial

evidence presented during the course of trial is as competent and is entitled to as much weight as

direct evidence, provided it is sufficiently convincing to exclude every reasonable hypothesis
                                               -7-
except that of guilt.’” (quoting Holloway v. Commonwealth, 57 Va. App. 658, 665, 705 S.E.2d
510, 513 (2011) (en banc))).

       Here, the evidence established that on July 12, 2012, Rouse made a check payable to

appellant in the amount of $180.99. The check was drawn against the account of Rick’s

Concrete. It was the only check Rouse ever issued to appellant; Rouse otherwise paid appellant

in cash.

       Later that same day, appellant cashed the check at Community Bank. McDaniel testified

that he observed appellant sign and present the check. The check was sequentially numbered

8378, drawn against the account of Rick’s Concrete, and made payable to appellant. McDaniel

further testified that as he processed the check, he observed a discrepancy concerning the check’s

value: the check was written for $1,080.99, but listed a numerical value of $1,180.99. McDaniel

cashed the check for the written (lower) amount.

       After learning that the check was cashed for $1,080.99, Rouse contacted the Virginia

Beach Police Department. He explained the situation to Detective Meador. Detective Meador

interviewed appellant soon thereafter. Detective Meador explained to appellant that “the check

was supposed to be for $180.99.” Appellant asserted that the check “was supposed to be more

than that because Mr. Rouse had given him a loan.” Appellant denied altering the check.

       At trial, Rouse testified that appellant was not entitled to funds in excess of $180.99 from

Rick’s Concrete. He explained that “even if [appellant] had worked a full week, it would have

been like not even half of [$1,080.99].” Rouse denied loaning money to appellant.

       From this evidence, the trial court was entitled to find that appellant knew the check had

been materially altered (and thus forged), that he nevertheless presented the check as good, and

that he succeeded in cashing the check. Thus, we hold that the evidence presented in this case



                                               -8-
was sufficient to prove beyond a reasonable doubt that appellant was guilty of uttering and

obtaining money by false pretenses.

                                                                                       Affirmed.




                                              -9-